          Case 3:17-cv-03522-JD Document 61 Filed 01/16/20 Page 1 of 3




 1   Robert F. McCauley (SBN 162056)           Ian C. Ballon (SBN CA 141819)
     FINNEGAN, HENDERSON, FARABOW,             GREENBERG TRAURIG, LLP
 2    GARRETT & DUNNER, LLP                    1900 University Avenue, 5th Floor
     robert.mccauley@finnegan.com              East Palo Alto, CA 94303
 3   3300 Hillview Avenue                      Telephone:     (650) 328-8500
     Palo Alto, CA 94304                       Facsimile:     (650) 328-8508
 4   Telephone:    (650) 849-6600              ballon@gtlaw.com
     Facsimile:    (650) 849-6666
 5                                             Lori Chang (SBN CA 228142)
     Margaret A. Esquenet (pro hac vice)       GREENBERG TRAURIG, LLP
 6   Samuel V. Eichner (pro hac vice)          1840 Century Park East, Suite 1900
     FINNEGAN, HENDERSON, FARABOW,             Los Angeles, California 90067-2121
 7    GARRETT & DUNNER, LLP                    Telephone:    (310) 586-7700
     margaret.esquenet@finnegan.com            Facsimile:    (310) 586-7800
 8   samuel.eichner@finnegan.com               changl@gtlaw.com
     901 New York Avenue, N.W.
 9   Washington, D.C. 20001-4413               Attorneys for Defendant Chegg, Inc.
     Telephone:    (202) 408-4000
10   Facsimile:    (202) 408-4400

11   Christopher P. Foley (pro hac vice)
     FINNEGAN, HENDERSON, FARABOW,
12    GARRETT & DUNNER, LLP
     christopher.foley@finnegan.com
13   Two Freedom Square
     11955 Freedom Drive, Suite 800
14   Reston, VA 20190-5675
     Telephone:     (571) 203-2700
15   Facsimile:     (571) 203-2777

16   Attorneys for Plaintiff
     Examinations Institute of the American
17   Chemical Society, Division of Chemical
     Education
18

19                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
20                              SAN FRANCISCO DIVISION

21   EXAMINATIONS INSTITUTE OF THE            CASE NO. 3:17-cv-03522-JD
     AMERICAN CHEMICAL SOCIETY,
22   DIVISION OF CHEMICAL EDUCATION,
                                              JOINT STIPULATION;
23                       Plaintiff,
                                              [PROPOSED] ORDER
24                v.

25   CHEGG, INC.,

26                       Defendant.
27

28

                                                                 JOINT STIPULATION AND [PROPOSED] ORDER
                                                                               CASE NO. 3:17-CV-03522-JD
            Case 3:17-cv-03522-JD Document 61 Filed 01/16/20 Page 2 of 3




 1           Plaintiff Examinations Institute of The American Chemical Society, Division of Chemical

 2   Education (“Plaintiff”) and Defendant Chegg, Inc. (“Defendant”) (collectively, the “Parties”)

 3   respectfully request and stipulate, with the Court’s permission, that the Court reconvene

 4   mediation/settlement conference proceedings before Chief Magistrate Judge Spero for a date that is

 5   convenient for the Court, the parties and their counsel, as provided below.

 6           At the initial Case Management Conference of this case before Judge Donato, the Parties

 7   agreed to participate in a mediation/settlement conference before Chief Magistrate Judge Spero,

 8   which duly proceeded before Magistrate Judge Spero on January 8, 2018. During that settlement

 9   conference, the Parties signed a non-binding term sheet that broadly outlined terms for a future

10   settlement agreement. Unfortunately, however, this dispute has not yet been resolved and the Parties

11   have differing views as to why and how best to put this dispute back on a track for settlement. The

12   Parties respectfully believe that, at this point, it would be most efficient for this matter to be set for a

13   status conference before Judge Spero, with the Parties submitting separate confidential statements

14   (not to be exchanged between the parties), ten days before the status conference in which they will

15   provide their respective views on settlement efforts to date and how to best proceed.

16           Respectfully submitted,

17   Dated: January 16, 2020                         FINNEGAN, HENDERSON, FARABOW,
                                                      GARRETT & DUNNER, LLP
18

19                                                   By:       /s/ Christopher P. Foley
                                                           Christopher P. Foley
20                                                         Attorneys for Plaintiff
                                                           Examinations Institute of the American Chemical
21                                                         Society, Division of Chemical Education

22

23   Dated: January 16, 2020                         GREENBERG TRAURIG, LLP

24
                                                     By:       /s/ Ian Ballon
25                                                         Ian Ballon
                                                           Attorneys for Defendant
26                                                         Chegg, Inc.

27

28

                                                                                  JOINT STIPULATION AND [PROPOSED] ORDER
                                                            2                                   CASE NO. 3:17-CV-03522-JD
           Case 3:17-cv-03522-JD Document 61 Filed 01/16/20 Page 3 of 3




 1                                             ATTESTATION

 2          Counsel for the Plaintiff hereby attests by his signature below that concurrence in the filing

 3   of this document was obtained from counsel for the Defendant.

 4

 5   Dated: January 16, 2020                      FINNEGAN, HENDERSON, FARABOW,
                                                   GARRETT & DUNNER, LLP
 6

 7
                                                  By:       /s/ Christopher P. Foley
 8                                                      Christopher P. Foley
                                                        Attorneys for Plaintiff
 9                                                      Examinations Institute of the American Chemical
                                                        Society, Division of Chemical Education
10

11

12

13

14                                         [PROPOSED] ORDER

15          PURSUANT TO STIPULATION, AND FOR GOOD CAUSE SHOWN, this dispute is again
16   referred to Chief Magistrate Judge Spero for the purpose of setting a status conference and
17   reconvening settlement discussions and proceedings.
18          IT IS SO ORDERED.
19

20

21   Dated: _______________________                          _________________________
22                                                           United States District Judge
                                                             Northern District of California
23

24

25

26

27

28

                                                                                JOINT STIPULATION AND [PROPOSED] ORDER
                                                         3                                    CASE NO. 3:17-CV-03522-JD
